                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHRISTOPHER SADOWSKI,
 Plaintiff,

 v.                                                                 Case No. 18–CV–02015–JPG–MAB

 BLOCK COMMUNICATIONS, INC.,
 Defendant.

                                   MEMORANDUM & ORDER

        Before the Court is Defendant Block Communications, Inc’s Motion to Dismiss for Lack of

Personal Jurisdiction, filed May 24, 2019. (ECF No. 11). Plaintiff Christopher Sadowski did not

respond.

        “[O]nce the defendant moves to dismiss the complaint under Federal Rule of Civil Procedure

12(b)(2) for lack of personal jurisdiction, the plaintiff bears the burden of demonstrating the existence

of jurisdiction.” Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003).

And “[w]here, as here, the defendants submit evidence opposing the district court’s exercise of

personal jurisdiction, the plaintiffs must similarly submit affirmative evidence supporting the court’s

exercise of jurisdiction.” Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019).

        Plaintiff failed to meet its burden in defense of personal jurisdiction. Moreover, Plaintiff

revealed to Magistrate Judge Beatty in July that the Western District of Kentucky is the proper venue.

(ECF No. 17). Plaintiff requested Judge Beatty to voluntarily transfer the case, and Judge Beatty

informed Plaintiff that he must file a motion with this Court. (ECF No. 17). Plaintiff has yet to file a

motion to transfer, despite Judge Beatty’s instruction that “[a]ny relief sought by way of motion should

be filed promptly.” (ECF No. 17).




                                                —1—
       The Court thus GRANTS Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction

and INSTRUCTS the Clerk of the Court to enter judgment accordingly.

       SO ORDERED.

Dated: September 16, 2019
                                                 s/J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 UNITED STATES DISTRICT JUDGE




                                          —2—
